Name: Commission Regulation (EC) No 1439/98 of 6 July 1998 specifying the extent to which applications lodged in June 1998 for import rights in respect of young male bovine animals for fattening may be accepted
 Type: Regulation
 Subject Matter: means of agricultural production;  agricultural activity;  trade;  EU finance;  international trade
 Date Published: nan

 EN Official Journal of the European Communities 7. 7. 98L 191/38 COMMISSION REGULATION (EC) No 1439/98 of 6 July 1998 specifying the extent to which applications lodged in June 1998 for import rights in respect of young male bovine animals for fattening may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1043/ 98 of 19 May 1998 opening and providing for the admin- istration of an import tariff quota for young male bovine animals for fattening (1 July 1998 to 30 June 1999) (1), and in particular Article 4 (4) thereof, Whereas Article 1 (1) of Regulation (EC) No 1043/98 lays down the number of young male bovine animals which may be imported on special terms during the period from 1 July 1998 to 30 June 1999; whereas the quantities applied for exceed the quantities available under Article 2(1)(c) of that Regulation; whereas, therefore, the quant- ities applied for should be reduced on a proportional basis in accordance with Article 4(4) of Regulation (EC) No 1043/98, HAS ADOPTED THIS REGULATION: Article 1 All applications for import rights made in Member States other than Italy and Greece pursuant to Article 2(3) of Regulation (EC) No 1043/98 are hereby met to the extent of 0,3497 % of the quantity requested. Article 2 This Regulation shall enter into force on 7 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 149, 20. 5. 1998, p. 7.